DETAILED ACTION
The action is responsive to the Patent Trial and Appeal Board Decision filed on 01/29/2021. Claims 1-12, 14-16 and 21-25 are pending in the case. Claims 1, 14 and 21 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Ethan W. Bell (Reg. No. 75549) on 05/06/2021.

The application has been amended as follows: 

21. (Currently Amended) A computer storage media comprising instructions that, when executed, perform a method for facilitating appointment scheduling based upon conflict detection, comprising:
generating a first inferred calendar entry for an inferred event associated with a first user inferred behavior pattern from a set of user signals for a first user, wherein the set of user signals does not include an explicit calendar entry defined by the first user;
evaluating a second set of user signals from a second user to generate a second user inferred behavior pattern; 
generating a second inferred calendar entry indicating an inferred event based on the first user inferred behavior pattern; 
evaluating the first user inferred behavior pattern and the second user inferred behavior pattern to identify a time for a user appointment, wherein the identified time does not conflict with the first inferred calendar entry and the second inferred calendar entry; [[and]]
providing an appointment time suggestion based on the identified time;
receiving user feedback associated with the appointment time suggestion; and 
modifying at least one of the first inferred calendar entry and the second inferred calendar entry based on the user feedback.

23. (Cancelled)

26. (New) The computer storage media of claim 21, wherein the received user feedback comprises a priority indication relating to the first inferred calendar entry.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Goldsmith et al. (US Patent Pub. No. 20140188541 A1) discloses generating inferred calendar entries based on a user behavior pattern from a set of user signals not including an explicit calendar entry and using the inferred calendar entries to generate a shadow calendar for the user.
Culbert (US Patent Pub. No. 20090292690 A1) discloses generating an inferred calendar entry from monitoring user communications and notifying the user of conflicts between the inferred calendar entry and previous calendar entries.

Elwell et al. (US Patent No. 8930820 B1) discloses generating inferred calendar entries from monitoring a user’s social media profile and communications from his/her friends on the social media network.
Chakra et al. (US Patent Pub. No. 20120233563 A1) discloses generating inferred calendar entries based on user behavior patterns and prompting the user to take action on an explicit calendar entry that conflicts with an inferred calendar entry.
Bowers et al. (US Patent Pub. No. 20150208219 A1) discloses automatically performing actions for a user based on a detected user context such as location of the user.
Wilkerson (US Patent Pub. No. 20120010805 A1) discloses evaluating conversations between users to identify user appointment data.
However the features of receiving user feedback associated with a conflict involving an inferred calendar entry and modifying the inferred calendar entry based on the user feedback when taken in the context of the claims as a whole, were not found in the prior art teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171